Eager, J. (dissenting).
I would affirm. I am of the opinion that Special Term was correct in holding that section 54 of respondent’s regulations may be applied to the situation here. Petitioners would come within the definition of “Landlord”. (See Rent, Eviction and Rehabilitation Regulations, § 2, sulbd. h.) The order of Special Term provides for a remand to the respondent and, on a remand, he may exercise his discretion in light of the opinion at Special Term.
Stevens, P. J., Markewich and Steuer, JJ., concur in Per Curiam opinion; Eager, J., dissents and votes to affirm in opinion.
Order and judgment (one paper) reversed on the law, with $30 costs and disbursements to appellant, and the petition dismissed.